IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 46139

STATE OF IDAHO,                                )
                                               )   Filed: March 6, 2019
       Plaintiff-Respondent,                   )
                                               )   Karel A. Lehrman, Clerk
v.                                             )
                                               )   THIS IS AN UNPUBLISHED
BRUCE ALLEN MARCHANT,                          )   OPINION AND SHALL NOT
                                               )   BE CITED AS AUTHORITY
       Defendant-Appellant.                    )
                                               )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Jonathan Medema, District Judge.

       Order denying I.C.R. 35 motion for reduction of sentence, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Jason C. Pintler, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                        Before HUSKEY, Judge; LORELLO, Judge;
                                and BRAILSFORD, Judge
                  ________________________________________________

PER CURIAM
       Bruce Allen Marchant pled guilty to first degree murder. I.C. §§ 18-4001, 18-4002, and
18-4003. In exchange for his guilty plea, additional charges were dismissed. The district court
sentenced Marchant to a fixed life sentence. Marchant filed an I.C.R. 35 motion, which the
district court denied. Mindful that Marchant did not submit any additional information in
support of his Rule 35 motion, he appeals and argues that the district court erred in denying his
motion for reduction of sentence.
       A motion for reduction of sentence under I.C.R. 35 is essentially a plea for leniency,
addressed to the sound discretion of the court. State v. Knighton, 143 Idaho 318, 319, 144 P.3d

                                               1
23, 24 (2006); State v. Allbee, 115 Idaho 845, 846, 771 P.2d 66, 67 (Ct. App. 1989). In
presenting a Rule 35 motion, the defendant must show that the sentence is excessive in light of
new or additional information subsequently provided to the district court in support of the
motion. State v. Huffman, 144 Idaho 201, 203, 159 P.3d 838, 840 (2007). Upon review of the
record, we conclude no abuse of discretion has been shown. Therefore, the district court’s order
denying Marchant’s Rule 35 motion is affirmed.




                                               2